Exhibit 99.1 FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Year End Earnings. Naperville, IL, March 20, 2008.Chicago Rivet & Machine Co. (Amex, symbol: CVR) today announced audited results for the year 2007 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Years Ended December 31 2007 2006 Net sales and lease revenue $37,776,264 $40,369,977 Income before income taxes 1,847,072 1,648,627 Net income 1,267,072 1,120,627 Net income per share 1.31 1.16 Average shares outstanding 966,132 966,132 Contact: Kimberly A. Kirhofer Chicago
